EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

            THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made
by and between EXPRESSJET HOLDINGS, INC., a Delaware corporation (“Company”) and
JAMES B. REAM (“Executive”). 



W I T N E S S E T H:



            WHEREAS,Continental and Executive are parties to that certain
Employment Agreement dated as of April 17, 2002 (the “Existing Agreement”); and



            WHEREAS, the parties now desire to have this Agreement amend and
restate the Existing Agreement in its entirety and supersede the Existing
Agreement in all respects effective as of the date hereof (the “Effective
Date”), except for provisions relevant to compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), which provisions shall
be effective as of January 1, 2005;



            NOW THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, Company and Executive agree as
follows:



ARTICLE I:  EMPLOYMENT AND DUTIES



            1.1       Employment Effective Date.  Company agrees to employ
Executive and Executive agrees to be employed by Company, beginning as of the
Effective Date and continuing for the period of time set forth in Article II of
this Agreement, subject to the terms and conditions of this Agreement.   



            1.2       Position.  From and after the Effective Date, Executive
shall be employed in the position of President and Chief Executive Officer of
Company and Company’s wholly owned subsidiary ExpressJet Airlines, Inc. and/or
any successor to substantially all of the assets of ExpressJet Airlines, Inc.
(ExpressJet Airlines, Inc. and any such successor shall be collectively referred
to herein as “ExpressJet”), or Company shall employ, or cause a subsidiary of
Company to employ, Executive in such other position or positions as the parties
may mutually agree.



            1.3       Duties and Services.  Executive agrees to serve in the
positions referred to in paragraph 1.2 and to perform diligently and to the best
of his abilities the duties and services appertaining to such offices as set
forth in the Bylaws of Company or ExpressJet, as applicable, in effect on the
Effective Date, as well as such additional duties and services appropriate to
such offices which the parties mutually may agree upon from time to time.

--------------------------------------------------------------------------------


ARTICLE II:  TERM AND TERMINATION OF EMPLOYMENT



            2.1       Term.  Unless sooner terminated pursuant to other
provisions hereof, Company agrees to employ Executive for a three-year period
beginning on the Effective Date.  Said term of employment shall be extended
automatically for an additional successive three-year period as of the third
anniversary of the Effective Date and as of the last day of each successive
three-year period of time thereafter that this Agreement is in effect; provided,
however, that if, prior to the date which is six months before the last day of
any such three-year term of employment, Company or Executive shall give written
notice to the other that no such automatic extension shall occur, then
Executive’s employment shall terminate on the last day of the three year term of
employment during which such notice is given.



            2.2       Company’s Right to Terminate.  Notwithstanding the
provisions of paragraph 2.1, Company, acting pursuant to an express resolution
of the Board of Directors, shall have the right to terminate Executive’s
employment under this Agreement at any time for any of the following reasons:



                        (i)         upon Executive’s death;



                        (ii)        upon Executive’s becoming incapacitated for
a period of at least 180 days by accident, sickness or other circumstance which
renders him mentally or physically incapable of performing the material duties
and services required of him hereunder on a full-time basis during such period;



                        (iii)       for cause, which for purposes of this
Agreement shall mean Executive’s gross negligence or willful misconduct in the
performance of, or Executive’s abuse of alcohol or drugs rendering him unable to
perform, the material duties and services required of him pursuant to this
Agreement;



                        (iv)       for Executive’s material breach of any
provision of this Agreement which, if correctable, remains uncorrected for 30
days following written notice to Executive by Company of such breach; or



                        (v)        for any other reason whatsoever, in the sole
discretion of the Board of Directors.



            2.3       Executive’s Right to Terminate.  Notwithstanding the
provisions of paragraph 2.1, Executive shall have the right to terminate his
employment under this Agreement at any time for any of the following reasons:



                        (i)         the assignment to Executive by the Board of
Directors or the Human Resources Committee of the Board of Directors (the “HR
Committee”) or by the Board of Directors of ExpressJet of duties materially
inconsistent with the duties associated with the positions described in
paragraph 1.2 as such duties are constituted as of the Effective Date;



                        (ii)        a material diminution in nature or scope of
Executive’s authority, responsibilities, or title from those applicable to him
as of the Effective Date;

--------------------------------------------------------------------------------


                        (iii)       the occurrence of material acts or conduct
on the part of Company or ExpressJet or their respective officers or
representatives which prevent Executive from performing his duties and
responsibilities pursuant to this Agreement;



                        (iv)       Company or ExpressJet requiring Executive to
be permanently based anywhere outside a major urban center in Texas;



                        (v)        the taking of any action by Company or
ExpressJet that would materially adversely affect the corporate amenities
enjoyed by Executive on the Effective Date;



                        (vi)       a material breach by Company of any provision
of this Agreement which, if correctable, remains uncorrected for 30 days
following written notice of such breach by Executive to Company; or



                        (vii)      for any other reason whatsoever, in the sole
discretion of Executive.



            2.4       Notice of Termination.  If Company or Executive desires to
terminate Executive’s employment hereunder at any time prior to expiration of
the term of employment as provided in paragraph 2.1, it or he shall do so by
giving written notice to the other party that it or he has elected to terminate
Executive’s employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.



ARTICLE III:  COMPENSATION AND BENEFITS



            3.1       Base Salary.  During the period of this Agreement,
Executive shall receive a minimum annual base salary equal to the greater of (i)
$352,000.00 or (ii) such amount as Company and Executive mutually may agree upon
from time to time.  Executive’s annual base salary shall be paid in equal
installments in accordance with Company’s standard policy regarding payment of
compensation to executives but no less frequently than semimonthly.



            3.2       Bonus Programs.  Executive shall participate in each cash
bonus program maintained by Company or ExpressJet on and after the Effective
Date (including without limitation any such program maintained for the year
during which the Effective Date occurs) at a level which is not less than the
maximum participation level made available to any other executive of Company or
ExpressJet (determined without regard to period of service or other criteria
that might otherwise be necessary to entitle Executive to such level of
participation). 



            3.3       Vacation and Sick Leave.  During each year of his
employment, Executive shall be entitled to vacation and sick leave benefits
equal to the maximum available to any executive of Company or ExpressJet,
determined without regard to the period of service that might otherwise be
necessary to entitle Executive to such vacation or sick leave under the standard
policy of Company or ExpressJet.

--------------------------------------------------------------------------------


            3.4       Other Perquisites.  During his employment hereunder,
Executive shall be afforded the following benefits as incidences of his
employment:



                        (i)         Business and Entertainment Expenses. 
Subject to Company’s standard policies and procedures with respect to expense
reimbursement as applied to its executive employees generally, Company shall
reimburse Executive for, or pay on behalf of Executive, reasonable and
appropriate expenses incurred by Executive for business related purposes,
including dues and fees to industry and professional organizations, costs of
entertainment and business development, and costs reasonably incurred as a
result of Executive’s spouse accompanying Executive on business travel.



                        (ii)        Parking. Company shall provide at no expense
to Executive a parking place convenient to Executive’s office and a parking
place at George Bush Intercontinental Airport in Houston, Texas.



                        (iii)       Other Company Benefits.  Executive and, to
the extent applicable, Executive’s family, dependents and beneficiaries, shall
be allowed to participate in all benefits, plans, and programs, including
improvements or modifications of the same, which are now, or may hereafter be,
available to executive employees of Company or ExpressJet.  Such benefits, plans
and programs may include, without limitation, profit sharing plan, thrift plan,
annual physical examinations, health insurance or health care plan, life
insurance, disability insurance, pension plan, pass privileges on ExpressJet
flights, flight privileges and the like.  Company shall not, however, by reason
of this paragraph be obligated to institute, maintain, or refrain from changing,
amending or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally; provided,
however, that Company shall not change, amend or discontinue Executive’s Flight
Privileges (as defined below) without his prior written consent.



ARTICLE IV:  EFFECT OF TERMINATION ON COMPENSATION



            4.1       By Expiration.  If Executive’s employment hereunder shall
terminate upon expiration of the term provided in paragraph 2.1 hereof, then all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with termination of his employment, except that (A) Executive
shall be provided Flight Privileges (as such term is defined in paragraph 4.7)
for the remainder of Executive’s lifetime, Executive and his eligible dependents
shall be provided Continuation Coverage (as such term is defined in paragraph
4.7) for the remainder of Executive’s lifetime, and (B) if such termination
shall result from Company’s delivery of the written notice described in
paragraph 2.1, then Company shall (i) cause all options and shares of restricted
stock awarded to Executive by Company to vest immediately upon such termination
and, with respect to options, be exercisable in full for 30 days after such
termination (but in no event longer than the maximum terms of such options),
(ii) pay Executive on the effective date of such termination a lump-sum cash
payment in an amount equal to the Termination Payment, (iii) provide Executive
with Outplacement Services (as such term is defined in paragraph 4.7), and (iv)
pay any amounts owed but unpaid to Executive under any plan, policy or program
of Company as of the date of termination provided by, and in accordance with the
terms of, such plan, policy or program.

--------------------------------------------------------------------------------


            4.2       By Company.  If Executive’s employment hereunder is
terminated by Company prior to the expiration of the term provided in paragraph
2.1 hereof then, upon such termination, regardless of the reason therefor, all
compensation and all benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment.  Executive and his
eligible dependents shall be provided Continuation Coverage for the remainder of
Executive’s lifetime, and



                        (i)         if such termination shall be for any reason
other than those encompassed by paragraphs 2.2(i), (ii), (iii) or (iv), then
Company shall provide Executive with the payments and benefits described in
clauses (i) through (iv) of paragraph 4.1(B), and Executive shall be provided
Flight Privileges (as such term is defined in paragraph 4.7) for the remainder
of Executive’s lifetime; and



                        (ii)        if such termination shall be for a reason
encompassed by paragraphs 2.2(i) or (ii), then Company shall (1) cause all
options and shares of restricted stock awarded to Executive by Company to vest
immediately upon such termination and, with respect to options, be exercisable
in full for 30 days (or such longer period as provided for under the
circumstances in applicable option awards) after such termination (but in no
event longer than the maximum terms of such options), and (2) if such
termination shall be for a reason encompassed by paragraph 2.2(ii), provide
Flight Privileges (as such term is defined in paragraph 4.7) to Executive for
the remainder of Executive’s lifetime.



            4.3       By Executive.  If Executive’s employment hereunder shall
be terminated by Executive prior to expiration of the term provided in paragraph
2.1 hereof then, upon such termination, regardless of the reason therefor, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of employment, except that Executive
shall be provided Flight Privileges (as such term is defined in paragraph 4.7)
for the remainder of Executive’s lifetime, Executive and his eligible dependents
shall be provided Continuation Coverage for the remainder of Executive’s
lifetime and if such termination shall be pursuant to paragraphs 2.3(i), (ii),
(iii), (iv), (v), or (vi), then Company shall provide Executive with payments
and benefits described in clauses (i) through (iv) of paragraph 4.1(B).

--------------------------------------------------------------------------------


            4.4       Certain Additional Payments by Company.  Notwithstanding
anything to the contrary in this Agreement, if any payment, distribution or
provision of a benefit by Company or ExpressJet to or for the benefit of
Executive, whether paid or payable, distributed or distributable or provided or
to be provided pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to an excise or other special additional tax that
would not have been imposed absent such Payment (including, without limitation,
any excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended), (such excise or other additional tax are hereinafter collectively
referred to as the “Excise Tax”), Company shall pay to Executive an additional
payment (a “Gross-up Payment”) in an amount such that after payment by Executive
of all taxes, including any income taxes and Excise Taxes imposed on any
Gross-up Payment, Executive retains an amount of the Gross-up Payment (taking
into account any similar gross-up payments to Executive under any stock
incentive or other benefit plan or program of Company or ExpressJet) equal to
the Excise Tax imposed upon the Payments.  Company and Executive shall make an
initial determination as to whether a Gross-up Payment is required and the
amount of any such Gross-up Payment.  The Gross-up Payment shall be made to the
Executive as soon as practicable after the Executive remits the Excise Tax to
the Internal Revenue Service but no later than the end of the Executive’s tax
year following the tax year in which the Executive remits the Excise Tax to the
Internal Revenue Service.  In addition, Company will reimburse the Executive for
any interest, penalties or surcharge that may be imposed on the Executive in
connection with any Excise Tax (including a reimbursement of any additional
taxes imposed as a result of the reimbursement of any such interest, penalties
or surcharge) within 30 days after payment by the Executive, such reimbursement
obligation shall remain in effect during the applicable statute of limitations
relating to any such interest, penalties or surcharge (but in no event shall
remain in effect for longer than 10 years), and the amount of expenses eligible
for reimbursement hereunder during Executive’s tax year will not affect the
expenses eligible for reimbursement in any other tax year.  Executive shall
notify Company in writing of any claim by the Internal Revenue Service which, if
successful, would require Company to make a Gross-up Payment (or a Gross-up
Payment in excess of that, if any, initially determined by Company and
Executive) within ten business days after the receipt of such claim.  Company
shall notify Executive in writing at least ten business days prior to the due
date of any response required with respect to such claim if it plans to contest
the claim.  If Company decides to contest such claim, Executive shall cooperate
fully with Company in such action; provided, however, Company shall reimburse
the Executive all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
Company’s action within 30 days after payment by the Executive.  If, as a result
of Company’s action with respect to a claim, Executive receives a refund of any
amount paid by Company with respect to such claim, Executive shall promptly pay
such refund to Company.  If Company fails to timely notify Executive whether it
will contest such claim or Company determines not to contest such claim, then
Company shall immediately reimburse the Executive the portion of such claim, if
any, which it has not previously paid to Executive after the Executive remits
such portion to the Internal Revenue Service, but no later than the end of the
Executive’s tax year following the tax year in which the Executive remits such
portion to the Internal Revenue Service.

--------------------------------------------------------------------------------


            4.5       Payment Obligations Absolute.  Except as otherwise
provided in this Agreement, Company’s obligation to pay Executive the amounts
and to make the arrangements provided in this Article IV shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
Company (including its subsidiaries and affiliates) may have against him or
anyone else.  All amounts payable by Company shall be paid without notice or
demand.  Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this Article
IV, and, except as provided in paragraph 4.7 with respect to Continuation
Coverage, the obtaining of any such other employment (or the engagement in any
endeavor as an independent contractor, sole proprietor, partner, or joint
venturer) shall in no event effect any reduction of Company’s obligations to
make (or cause to be made) the payments and arrangements required to be made
under this Article IV.



            4.6       Liquidated Damages.  In light of the difficulties in
estimating the damages upon termination of this Agreement, Company and Executive
hereby agree (for themselves and for the express and directly enforceable
benefit of Company and its affiliates) that the payments and benefits, if any,
to be received by Executive pursuant to this Article IV shall be received by
Executive as liquidated damages.  Payment of the Termination Payment pursuant to
paragraphs 4.1, 4.2 or 4.3 shall be in lieu of any severance benefit Executive
may be entitled to under any severance plan or policy maintained by Company or
its affiliates.



            4.7       Certain Definitions and Additional Terms.  As used herein,
the following capitalized terms shall have the meanings assigned below:



                        (i)         “Annualized Compensation” shall mean an
amount equal to the sum of (1) Executive’s annual base salary pursuant to
paragraph 3.1 in effect immediately prior to Executive’s termination of
employment hereunder and (2) an amount equal to 125% of the amount described in
the foregoing clause (1);



                        (ii)        “Change in Control” shall have the meaning
assigned to such term in Company’s 2002 Stock Incentive Plan as in effect on the
Effective Date; provided, however, that in any circumstance in which the
foregoing definition would be operative and with respect to which the income tax
under Section 409A of the Code would apply or be imposed, but where such tax
would not apply or be imposed if the meaning of the term “Change in Control” met
the requirements of Section 409A(a)(2)(A(v) of the Code, then the term “Change
in Control” herein shall mean, but only for the transaction so affected, a
“change in control event” within the meaning of Treas. Reg. §1.409A–3(i)(5);

--------------------------------------------------------------------------------


                        (iii)       “Continuation Coverage” shall mean the
continued coverage of Executive and his eligible dependents under the welfare
benefit plans available to executives of Company or ExpressJet who have not
terminated employment (or the provision of equivalent benefits), including,
without limitation, medical, health, dental, life insurance, disability, vision
care, accidental death and dismemberment, and prescription drug, at no greater
cost to Executive than that applicable to a similarly situated Company or
ExpressJet executive who has not terminated employment; provided, however, that
the coverage to Executive (or the receipt of equivalent benefits) shall be
provided under one or more insurance policies so that reimbursement or payment
of benefits to Executive thereunder shall not result in taxable income to
Executive, and provided further that the coverage to Executive under a
particular welfare benefit plan (or the receipt of equivalent benefits) shall be
suspended during any period that Executive receives comparable benefits from a
subsequent employer, and shall be reinstated upon Executive ceasing to so
receive comparable benefits and notifying Company thereof;



                        (iv)       “Flight Privileges” shall mean flight
privileges on each airline operated by Company, ExpressJet or any of their
respective affiliates or any successor or successors thereto (the “System”),
consisting of the highest priority space available flight passes for Executive
and Executive’s eligible family members (as such eligibility was in effect on
November 1, 2007), a Universal Air Travel Plan (UATP) card (or, in the event of
discontinuance of the UATP program, a similar charge card permitting the
purchase of air travel through direct billing to Company, ExpressJet or any
successor or successors thereto (a “Similar Card”)) in Executive’s name for
charging on an annual basis up to the applicable Annual Travel Limit (as
hereinafter defined) with respect to such year in value (valued identically to
the calculation of imputed income resulting from such flight privileges
described below) of flights (in any fare class) on the System for Executive,
Executive’s spouse, Executive’s family and significant others as determined by
Executive and payment by Company to Executive of an annual amount (not to exceed
in any year the Annual Gross Up Limit (as hereinafter defined) with respect to
such year) sufficient to pay, on an after tax basis (i.e., after the payment by
Executive of all taxes on such amount), the U.S. federal, state and local income
taxes on imputed income resulting from such flights (such imputed income to be
calculated during the term of such Flight Privileges at the lowest published or
unpublished fare (i.e., 21 day advance purchase coach fare, lowest negotiated
consolidator net fare, or other lowest available fare) for the applicable
itinerary (or similar flights on or around the date of such flight), regardless
of the actual fare class booked or flown, or as otherwise required by law) or
resulting from any other flight privileges extended to Executive as a result of
Executive’s service as an executive of Company;



                        (v)        “Outplacement Services” shall mean
outplacement services whereby the Company receives a substantial business
benefit by promoting a positive corporate image and maintaining corporate
morale, at Company’s cost and for a period of twelve months beginning on the
date of Executive’s termination of employment, to be rendered by an agency
selected by Executive and approved by the Board of Directors or HR Committee
(with such approval not to be unreasonably withheld);

--------------------------------------------------------------------------------


                        (vi)       “Severance Period” shall mean:



                                    (1)        in the case of a termination of
Executive’s employment with Company that occurs within two years after the date
upon which a Change in Control occurs, a period commencing on the date of such
termination and continuing for thirty-six months; or



                                    (2)        in the case of a termination of
Executive’s employment with Company that occurs prior to a Change in Control or
after the date which is two years after a Change in Control occurs, a period
commencing on the date of such termination and continuing for twenty-four
months; and



                        (vii)      “Termination Payment” shall mean an amount
equal to Executive’s Annualized Compensation multiplied by a fraction, the
numerator of which is the number of months in the Severance Period and the
denominator of which is twelve.



            As used for purposes of Flight Privileges, with respect to any year,
“Annual Travel Limit” shall mean an amount (initially $25,000) granted annually
(on a calendar-year basis and effective January 1 of each year), to Executive
(such amount to be the same as that granted annually to officers of Company or
ExpressJet who are vice presidents of Company, but no less than the amount
granted with respect to Executive for the flight benefits program year 2008;
provided that, if Flight Privileges are provided to Executive pursuant to this
Agreement after Executive’s termination of employment, then each annual grant
for a calendar year beginning after such termination of employment shall,
subject to the remaining provisions of this subparagraph, be in an amount equal
to the amount of the annual grant Executive received for the year in which such
termination of employment occurred), which amount has been and shall be
adjusted  automatically upon any change in the valuation methodology for imputed
income from flights (as compared with the valuation methodology for imputed
income from flights used by Company as of November 1, 2007), so as to preserve
the benefit of $25,000 annually of flights relative to the valuations resulting
from the valuation methodology used by Company as of November 1, 2007 (e.g., if
a change in the valuation methodology results, on average, in such flights being
valued 15% higher than the valuation that would result using the valuation
methodology used by Company as of November 1, 2007, then the Annual Travel Limit
would be increased by 15% to $28,750).  In determining any adjustment, Company
shall be entitled to rely on a good faith calculation performed by its
independent auditors based on a statistically significant random sampling of
flight valuations compared with the applicable prior valuations of identical
flights, which calculation will be provided to Executive upon request.  Company
will promptly notify Executive in writing of any adjustments to the Annual
Travel Limit described in this paragraph.  Any portion of the Annual Travel
Limit that remains unused at the end of the calendar year for which it was
awarded shall expire and be of no further use or value.

--------------------------------------------------------------------------------


            As used for purposes of Flight Privileges, with respect to any year,
the term “Annual Gross Up Limit” shall mean an amount (initially $13,462)
granted annually (on a calendar-year basis and effective January 1 of each
year), to Executive (such amount to be the same as that granted annually to
officers of Company or ExpressJet who are vice presidents of Company or
ExpressJet, but no less than the amount granted with respect to Executive for
the flight benefits program year 2008), which amount has been and shall be
adjusted automatically upon any change in the valuation methodology for imputed
income from flights (as compared with the valuation methodology for imputed
income from flights used by Company as of November 1, 2007), so as to preserve
the benefit of $13,462 annually of tax gross up relative to the valuations
resulting from the valuation methodology used by Company as of November 1, 2007
(e.g., if a change in the valuation methodology results, on average, in flights
being valued 15% higher than the valuation that would result using the valuation
methodology used by Company as of November 1, 2007, then the Annual Gross Up
Limit would be increased by 15% to $15,481).  In determining any adjustment,
Company shall be entitled to rely on a good faith calculation performed by its
independent auditors based on a statistically significant random sampling of
flight valuations compared with the applicable prior valuations of identical
flights, which calculation will be provided to Executive upon request.  Company
will promptly notify Executive in writing of any adjustments to the Annual Gross
Up Limit described in this paragraph.  Subject to the Annual Gross Up Limit, the
amount of the annual gross up to be paid to Executive shall be paid no later
than January 31 of the calendar year following the calendar year for which it
was awarded.  Any portion of the Annual Gross Up Limit that remains unused at
the end of the calendar year for which it was awarded shall expire and be of no
further use or value.



            As used for purposes of tax reporting of Flight Privileges, a year
may consist of twelve consecutive months other than a calendar year, it being
Company’s practice as of November 1, 2007 for purposes of Flight Privileges for
a year to commence on December 1 and end on the following November 30 (for
example, the twelve-month period from December 1, 2007 to November 30, 2008 is
considered the year 2008 for purposes of Flight Privileges).



            As used for purposes of Flight Privileges, the term “affiliates”
when used with respect to Company or ExpressJet, means any entity controlled by,
controlling, or under common control with Company or ExpressJet, respectively. 
For these purposes control of an entity shall require the direct or indirect
ownership of a majority of the outstanding capital stock or other voting
interests of such entity.

--------------------------------------------------------------------------------


            No tickets issued on the System in connection with the Flight
Privileges may be purchased other than directly from Company, ExpressJet or
their respective successor or successors (i.e., no travel agent or other fee or
commission based distributor may be used), nor may any such tickets be sold or
transferred by Executive or any other person, nor may any such tickets be used
by any person other than the person in whose name the ticket is issued. 
Executive agrees that, after receipt of an invoice or other accounting statement
therefor, he will promptly (and in any event within 45 days after receipt of
such invoice or other accounting statement) reimburse Company or ExpressJet, as
appropriate, for all charges on his UATP card (or Similar Card) which are not
for flights on the System and which are not otherwise reimbursable to Executive
under the provisions of paragraph 3.4(i) hereof, or which are for tickets in
excess of the applicable Annual Travel Limit.  Executive agrees that the credit
availability under Executive’s UATP card (or Similar Card) may be suspended if
Executive does not timely reimburse Company or ExpressJet, as appropriate, as
described in the foregoing sentence or if Executive exceeds the applicable
Annual Travel Limit with respect to a year; provided, that, immediately upon
Company’s or ExpressJet’s, as appropriate, receipt of Executive’s reimbursement
in full (or, in the case of exceeding the applicable Annual Travel Limit,
beginning the next following year and after such reimbursement), the credit
availability under Executive’s UATP card (or Similar Card) will be restored.



            The sole cost to Executive of flights on the System pursuant to use
of Executive’s Flight Privileges will be the imputed income with respect to
flights on the System charged on Executive’s UATP card (or Similar Card),
calculated throughout the term of Executive’s Flight Privileges at the lowest
published or unpublished fare (i.e., 21 day advance purchase coach fare, lowest
negotiated consolidator net fare or other lowest available fare) for the
applicable itinerary (or similar flights on or around the date of such flight),
regardless of the actual fare class booked or flown, or as otherwise required by
law, and reported to Executive as required by applicable law.  With respect to
any period for which Company is obligated to provide the tax gross up described
above, Executive will provide to Company, upon request, a calculation or other
evidence of Executive’s marginal tax rate sufficient to permit Company to
calculate accurately the amount to be paid to Executive.



            Executive will be issued a UATP card (or Similar Card) and an
appropriate flight pass identification card, each valid at all times during the
term of Executive’s Flight Privileges.



            4.8       Code Section 409A Provisions.  Notwithstanding any other
provision of this Agreement, the following provisions shall apply:



                        (i)         Executive shall be considered to have
terminated employment with Company only when Executive incurs a “separation from
service” with Company within the meaning of Section 409A(a)(2)(A)(i) of the Code
and applicable administrative guidance issued thereunder;

--------------------------------------------------------------------------------


                        (ii)        to the extent that Executive is a specified
employee, as defined in Treas. Reg. 1.409A-1(i), and any stock of Company or of
any affiliate is publicly traded on an established securities market or
otherwise, no payment or benefit that is subject to Section 409A of the Code
shall be made under this Agreement on account of Executive’s separation from
service with Company within the meaning of Section 409A(a)(2)(A)(i) of the Code,
before the date that is the first day of the month that occurs six months after
the date of Executive’s separation from service (or, if earlier, the date of
death of Executive or any other date permitted under Section 409A of the Code). 
The foregoing delay shall not apply to any payment or benefit hereunder if,
pursuant to Treas. Reg. 1.409A-1(b)(9)(iii), such payment or benefit to be
received by Executive hereunder due to an involuntary separation from service
does not exceed two times the lesser of the Executive’s annual salary or the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code in the year in which the Executive has a
separation from service and that is paid no later than the last day of the
second year following the year in which the separation from service occurs;



                        (iii)       to the extent that any reimbursement is
received or to be received by Executive, such reimbursements shall be
administered consistent with the following additional requirements as set forth
in Treas. Reg. 1.409A-3(i)(1)(iv):  (1) Executive’s eligibility for benefits in
one year will not affect Executive’s eligibility for benefits in any other year,
(2) any reimbursement of eligible expenses will be made on or before the last
day of the year following the year in which the expense was incurred, and (3)
Executive’s right to benefits is not subject to liquidation or exchange for
another benefit; and



                        (iv)       to the extent that any payment or benefit to
be received by Executive hereunder is to be offset hereunder such offset may
occur only if it would not result in an impermissible acceleration under Section
409A of the Code.



ARTICLE V:  NONCOMPETITION OBLIGATIONS



            5.1       In General.  As part of the consideration for the
compensation to be paid under this Agreement, to protect the trade secrets and
confidential information of Company and its affiliates that have been and will
in the future be disclosed or entrusted to Executive, the business opportunities
of Company and its affiliates that have been and will in the future be disclosed
or entrusted to Executive, the relationships with customers of Company and its
affiliates that have been and will in the future be developed in Executive, the
special training and knowledge relevant to Executive’s employment
responsibilities and duties, or the business goodwill of Company and its
affiliates that has been and will in the future be developed in Executive, and
as an additional incentive for Company to enter into this Agreement, Company and
Executive agree to the non-competition obligations set forth in this Agreement. 
Executive will not, directly or indirectly for Executive or for others, in any
geographic area or market where Company or any of its affiliates are conducting
any business or have during the previous 12 months conducted such business:

--------------------------------------------------------------------------------


                        (a)        engage in any Competitive Business (as
defined below);



                        (b)        render advice or services to, or otherwise
assist, any other person, association, or entity who is engaged, directly or
indirectly, in any Competitive Business with respect to such Competitive
Business; or



                        (c)        induce any employee of Company or any
affiliate of Company to terminate his or her employment with Company or such
affiliate, or hire or assist in the hiring of any such employee by any person,
association, or entity not affiliated with Company.



For purposes of this paragraph 5.1, the term “Competitive Business” shall mean
the business of owning, acquiring, establishing, operating, and maintaining a
regional airline in the United States.  Notwithstanding the foregoing, the
noncompetition obligations set forth in this paragraph shall not be considered
violated if Executive becomes an employee, consultant, advisor, or member of the
board of directors of a major, mainline airline; provided however, that, if such
airline also engages in a Competitive Business, then this exception shall apply
only if Executive’s primary duties, and the principal portion of Executive’s
working time, are related to the business of such airline other than the
Competitive Business.



            5.2       Duration of Noncompetition Obligations.  The
noncompetition obligations set forth in paragraph 5.1 shall extend until the
second anniversary of the date of Executive’s termination of employment with
Company for any reason whatsoever; provided, however, that in the event
Executive is entitled to a Termination Payment and the amount thereof is
determined by reference to a Severance Period of 36 months, then the
noncompetition obligations set forth in paragraph 5.1 shall extend until the
third anniversary of the date of Executive’s termination of employment with
Company.



            5.3       Reformation.  Company and Executive agree that the
foregoing restrictions are reasonable under the circumstances and that any
breach of the covenants contained in this Article V would cause irreparable
injury to Company.  Executive understands that the foregoing restrictions may
limit Executive’s ability to engage in certain businesses anywhere in the United
States during the period provided for above, but acknowledges that Executive
will receive sufficiently high remuneration and other benefits under this
Agreement to justify such restriction.  Further, Executive acknowledges that his
skills are such that he can be gainfully employed in non-competitive employment,
and that the agreement not to compete will in no way prevent him from earning a
living.  Nevertheless, if any of the aforesaid restrictions are found by a court
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced.  By agreeing to this contractual modification prospectively at
this time, Company and Executive intend to make this provision enforceable under
the law or laws of all applicable States so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.  Such modification shall
not affect the payments made to Executive under this Agreement.

--------------------------------------------------------------------------------


            5.4       Enforcement and Remedies.  Executive acknowledges that
money damages would not be sufficient remedy for any breach of this Article V by
Executive, and Company shall be entitled to enforce the provisions of this
Article V by terminating any payments then owing to Executive under this
Agreement and/or to specific performance and injunctive relief as remedies for
such breach or any threatened breach.  Such remedies shall not be deemed the
exclusive remedies for a breach of this Article V, but shall be in addition to
all remedies available at law or in equity to Company, including, without
limitation, the recovery of damages from Executive and Executive’s agents
involved in such breach.



ARTICLE VI:  MISCELLANEOUS



            6.1       Interest and Indemnification.  If any payment to Executive
provided for in this Agreement is not made by Company when due, Company shall
pay to Executive interest on the amount payable from the date that such payment
should have been made until such payment is made, which interest shall be
calculated at 3% plus the prime or base rate of interest announced by JP Morgan
Chase Bank (or any successor thereto) at its principal office in New York, New
York (but not in excess of the highest lawful rate), and such interest rate
shall change when and as any such change in such prime or base rate shall be
announced by such bank.  If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or Company
to enforce or interpret any provision contained herein, Company, to the fullest
extent permitted by applicable law, hereby indemnifies Executive for his
reasonable attorney’s fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at the rate set forth in the preceding sentence.  To the extent
necessary to comply with Section 409A of the Code, if a payment obligation
arises under this paragraph, then such payment shall be made within two and one
half months of the next calendar year in which the obligation arises; provided,
however, that this provision shall not act to extend any other period of time
for such payment otherwise imposed by this Agreement, a court or applicable law.



            6.2       Notices.  For purposes of this Agreement, notices and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when personally delivered or when mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



            If to Company to:                   ExpressJet Holdings, Inc.
                                                            700 N. Sam Houston
Parkway West, Suite 200
                                                            Houston, Texas 
77067
                                                            Attention:  Chief
Financial Officer


            If to Executive to:                 James B. Ream
                                                            11 Gallant Oak Place
                                                            The Woodlands, TX 
77381


or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

--------------------------------------------------------------------------------


            6.3       Applicable Law.  This contract is entered into under, and
shall be governed for all purposes by, the laws of the State of Texas.



            6.4       No Waiver.  No failure by either party hereto at any time
to give notice to any breach by the other party of, or to require compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.



            6.5       Severability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.



            6.6       Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same Agreement.



            6.7       Withholding of Taxes and Other Employee Deductions. 
Company and its affiliates may withhold from any benefits and payment made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to Company’s employees generally.



            6.8       Headings; Affiliates.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.  Except as otherwise provided herein, for purposes of this Agreement,
the term “affiliate,” as applied to an entity (the “First Entity”), means an
entity who directly, or indirectly through one or more intermediaries, is
controlled by, is controlling, or is under common control with the First Entity.



            6.9       Gender and Plurals.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.



            6.10     Successors.  This Agreement shall be binding (upon and
inure to the benefit of Company and its successors, and in each case “successor”
shall include, without limitation, any person, association, or entity which may
hereafter acquire or succeed to all or substantially all of the business or
assets of Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise.  Except as provided in the preceding sentence, this
Agreement, and the rights and obligations of the parties hereunder, are personal
and neither this Agreement, nor any right, benefit or obligation of any party
hereto, shall be subject to voluntary or involuntary assignment, alienation or
transfer, whether by operation of law or otherwise, without the prior written
consent of the other parties.



            6.11     Term.  This Agreement has a term co-extensive with the term
of employment as set forth in paragraph 2.1.  Termination shall not affect any
right or obligation of any party which is accrued or vested prior to or upon
such termination.

--------------------------------------------------------------------------------


            6.12     Entire Agreement.  Except as provided in (i) the benefits,
plans, and programs referenced in paragraph 3.4(iii) and any awards under
Company’s stock incentive plans, the Management Bonus Program or similar plans
or programs adopted by Company or ExpressJet after the Effective Date and (ii)
separate agreements governing Executive’s flight privileges relating to other
airlines, this Agreement, as of the Effective Date, will constitute the entire
agreement of the parties with regard to the subject matter hereof, and will
contain all the covenants, promises, representations, warranties and agreements
between the parties with respect to employment of Executive by Company. 
Effective as of the Effective Date, the Existing Agreement is hereby terminated
and without any further force or effect and each Prior Agreement is modified
and/or revoked as set forth herein.  Any modification of this Agreement shall be
effective only if it is in writing and signed by the party to be charged. 



            6.13     Deemed Resignations.  Any termination of Executive’s
employment shall constitute an automatic resignation of Executive as an officer
of Company and each affiliate of Company, and an automatic resignation of
Executive from the Board of Directors (if applicable) and from the board of
directors of any affiliate of Company and from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which Company or any affiliate holds an equity interest and with respect to
which board or similar governing body Executive serves as Company’s or such
affiliate’s designee or other representative.



            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the 10th day of April, 2008, to be effective as of the Effective Date.





 

                      

ExpressJet Holdings, Inc.



                             

         

/s/ Phung Ngo-Burns                         

       

Phung Ngo-Burns
Staff Vice President, Finance and Controller
and Interim Chief Financial Officer




 

                      

“Executive”



                             

         

/s/ James B. Ream                                        

       

James B. Ream

--------------------------------------------------------------------------------